Exhibit 10.2
June 27, 2008
Mr. Jack Silver, Trustee
Sherleigh Associates Inc. Profit Sharing Plan
80 Columbus Circle PH 76A
New York, NY 10023
Dear Mr. Silver:
This letter agreement between Sherleigh Associates Inc. Profit Sharing Plan (the
“Warrantholder”) and ChinaCast Education Corporation (the “Company”) sets forth
the understanding between the parties in connection with the exercise by the
Warrantholder of 365,282 warrants (the “Warrants”) currently held by the
Warrantholder.
Pursuant to Section 3.1 of the Warrant Agreement dated on or about March 17,
2004 (the “Warrant Agreement”), the Company hereby agrees to reduce the Warrant
Price (as defined in the Warrant Agreement) for the Warrantholder from $5.00 per
share to $4.25 per share. In connection with this reduction of the Warrant
Price, the Warrantholder hereby elects to exercise all of the Warrants, and to
purchase the shares of common stock issuable upon the exercise of such Warrants
(the “Common Stock”). Such exercise shall occur when the Company receives a
minimum of an aggregate of thirteen million ($13,000,000) dollars from the
exercise of Warrants from all Warrantholders exercising pursuant to the reduced
Warrant Price.
Further, pursuant to Section 3.3.1 of the Warrant Agreement, in connection with
the exercise of the Warrants, upon exercise hereof, the Warrantholder shall
execute the attached Subscription Form and submit it to the Warrant Agent and
shall pay, in full to the Company, the Warrant Price, as hereby reduced, in
cash, certified check or wire transfer, for each share of Common Stock as to
which the Warrant is exercised.
In further consideration for the Warrantholder exercising the Warrants in full
and in consideration for the current market price of the Warrants, upon such
exercise and payment in full of the Warrant Price, the Company hereby agrees to
issue to the Warrantholder 55,867 shares of restricted stock (the “Shares”),
which was determined by the following formula:
Warrants exercised by the Warrantholder x 0.65
$4.25
The Warrantholder represents that it is an “accredited investor” as such term is
defined in Rule 501 of Regulation D (“Reg. D”) promulgated under the Securities
Act of 1933, as amended (the “Act”). The Warrantholder represents that the
Shares are purchased for its own account, for investment and not for
distribution except pursuant to an effective registration statement or a
transfer exempt from registration under the Act..

 



--------------------------------------------------------------------------------



 



The Warrantholder consents to the placement of a legend on any certificate or
other document evidencing the Shares stating that they have not been registered
under the Act and setting forth or referring to the restrictions on
transferability and sale thereof. Each certificate evidencing the Shares shall
bear the legends set forth below, or legends substantially equivalent thereto,
together with any other legends that may be required by federal or state
securities laws at the time of the issuance of the Shares:
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL (I) REGISTERED
UNDER THE ACT OR (II) (A) THE ISSUER OF THE SHARES (THE “ISSUER”) HAS RECEIVED
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT
AND (B) THE TRANSFEREE IS ACCEPTABLE TO THE ISSUER
Unless otherwise set forth herein, all terms shall have the meaning ascribed to
them in the Warrant Agreement.
Except as expressly set forth in this letter agreement, all of the terms of the
Warrant Agreement shall remain unchanged and in full force and effect.
The parties expressly agree that all the terms and provisions hereof shall be
construed in accordance with and governed by the internal laws of the State of
New York.
This letter agreement may be signed in counterparts, which may be delivered by
facsimile or other electronic transmission (which delivery shall not affect the
validity of such counterparts).
Very truly yours,
CHINACAST EDUCATION CORPORATION


          By:   /s/ Ron Cahn       Name:   Ron Chan      Title:   CEO       

Accepted and agreed to as of the date first above written:
SHERLEIGH ASSOCIATES INC. PROFIT SHARING PLAN


          By:   /s/ Jack Silver      Name:   Jack Silver      Title:   Trustee 
     

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION FORM
To Be Executed by the Registered Holder in Order to Exercise Warrants
The undersigned Registered Holder irrevocably elects to exercise _____________
Warrants represented by this Warrant Certificate, and to purchase the shares of
Common Stock issuable upon the exercise of such Warrants, and requests that
Certificates for such shares shall be issued in the name of
 
(PLEASE TYPE OR PRINT NAME AND ADDRESS)
 
 
 
(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

     
and be delivered to
   
 
   
 
  (PLEASE PRINT OR TYPE NAME AND ADDRESS)

 
and, if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant Certificate for the balance of such
Warrants be registered in the name of, and delivered to, the Registered Holder
at the address stated below:

         
Dated:
       
 
       
 
      (SIGNATURE)
 
       
 
       
 
       
 
      (ADDRESS)
 
       
 
       
 
       
 
       
 
       
 
      (TAX IDENTIFICATION NUMBER)





--------------------------------------------------------------------------------



 



June 27, 2008
Mr. Jack Silver, Trustee
Sherleigh Associates Inc. Defined Benefit Pension Plan
80 Columbus Circle PH 76A
New York, NY 10023
Dear Mr. Silver:
This letter agreement between Sherleigh Associates Inc. Defined Benefit Pension
Plan (the “Warrantholder”) and ChinaCast Education Corporation (the “Company”)
sets forth the understanding between the parties in connection with the exercise
by the Warrantholder of 46,600 warrants (the “Warrants”) currently held by the
Warrantholder.
Pursuant to Section 3.1 of the Warrant Agreement dated on or about March 17,
2004 (the “Warrant Agreement”), the Company hereby agrees to reduce the Warrant
Price (as defined in the Warrant Agreement) for the Warrantholder from $5.00 per
share to $4.25 per share. In connection with this reduction of the Warrant
Price, the Warrantholder hereby elects to exercise all of the Warrants, and to
purchase the shares of common stock issuable upon the exercise of such Warrants
(the “Common Stock”). Such exercise shall occur when the Company receives a
minimum of an aggregate of thirteen million ($13,000,000) dollars from the
exercise of Warrants from all Warrantholders exercising pursuant to the reduced
Warrant Price.
Further, pursuant to Section 3.3.1 of the Warrant Agreement, in connection with
the exercise of the Warrants, upon exercise hereof, the Warrantholder shall
execute the attached Subscription Form and submit it to the Warrant Agent and
shall pay, in full to the Company, the Warrant Price, as hereby reduced, in
cash, certified check or wire transfer, for each share of Common Stock as to
which the Warrant is exercised.
In further consideration for the Warrantholder exercising the Warrants in full
and in consideration for the current market price of the Warrants, upon such
exercise and payment in full of the Warrant Price, the Company hereby agrees to
issue to the Warrantholder 7,127 shares of restricted stock (the “Shares”),
which was determined by the following formula:
Warrants exercised by the Warrantholder x 0.65
$4.25
The Warrantholder represents that it is an “accredited investor” as such term is
defined in Rule 501 of Regulation D (“Reg. D”) promulgated under the Securities
Act of 1933, as amended (the “Act”). The Warrantholder represents that the
Shares are purchased for its own account, for investment and not for
distribution except pursuant to an effective registration statement or a
transfer exempt from registration under the Act..

 



--------------------------------------------------------------------------------



 



The Warrantholder consents to the placement of a legend on any certificate or
other document evidencing the Shares stating that they have not been registered
under the Act and setting forth or referring to the restrictions on
transferability and sale thereof. Each certificate evidencing the Shares shall
bear the legends set forth below, or legends substantially equivalent thereto,
together with any other legends that may be required by federal or state
securities laws at the time of the issuance of the Shares:
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL (I) REGISTERED
UNDER THE ACT OR (II) (A) THE ISSUER OF THE SHARES (THE “ISSUER”) HAS RECEIVED
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT
AND (B) THE TRANSFEREE IS ACCEPTABLE TO THE ISSUER
Unless otherwise set forth herein, all terms shall have the meaning ascribed to
them in the Warrant Agreement.
Except as expressly set forth in this letter agreement, all of the terms of the
Warrant Agreement shall remain unchanged and in full force and effect.
The parties expressly agree that all the terms and provisions hereof shall be
construed in accordance with and governed by the internal laws of the State of
New York.
This letter agreement may be signed in counterparts, which may be delivered by
facsimile or other electronic transmission (which delivery shall not affect the
validity of such counterparts).
Very truly yours,

          CHINACAST EDUCATION CORPORATION
      By:   /s/ Ron Cahn      Name:   Ron Chan      Title:   CEO       

Accepted and agreed to as of the date first above written:

          SHERLEIGH ASSOCIATES INC. DEFINED BENEFIT PENSION PLAN
    By:   /s/ Jack Silver      Name:   Jack Silver      Title:   Trustee       

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION FORM
To Be Executed by the Registered Holder in Order to Exercise Warrants
The undersigned Registered Holder irrevocably elects to exercise _____________
Warrants represented by this Warrant Certificate, and to purchase the shares of
Common Stock issuable upon the exercise of such Warrants, and requests that
Certificates for such shares shall be issued in the name of
 
(PLEASE TYPE OR PRINT NAME AND ADDRESS)
 
 
 
(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

     
and be delivered to
   
 
   
 
  (PLEASE PRINT OR TYPE NAME AND ADDRESS)

 
and, if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant Certificate for the balance of such
Warrants be registered in the name of, and delivered to, the Registered Holder
at the address stated below:

         
Dated:
       
 
       
 
      (SIGNATURE)
 
       
 
       
 
       
 
      (ADDRESS)
 
       
 
       
 
       
 
       
 
       
 
      (TAX IDENTIFICATION NUMBER)

